MEMORANDUM **
Appellant Ron Bounds appeals the District Court’s denial of his petition for habeas corpus under 28 U.S.C. § 2254. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 28 U.S.C. § 2253 and affirm. Appellant was examined by three psychiatrists for the purposes of determining whether he was competent to stand trial. The Arizona trial judge held a hearing and found that Appellant was not competent to stand trial at that time. A few months later, one of the psychiatrists from the initial examination re-examined Appellant, and this time found Appellant to be competent. The same judge who presided over Appellant’s initial competency hearing also handled Appellant’s subsequent competency hearing. That judge had the entire record before him and was familiar with the case, and was therefore in the best position to accept or reject the parties’ stipulation of the psychiatrist’s report at the second hearing. The judge found that Appellant had become competent to stand trial. There is no evidence in the record that Appellant was suffering from mental illness at the time he entered into his change of plea. See e.g., Odle v. Woodford, 238 F.3d 1084, 1087-88 (9th Cir.2001). Appellant failed to demonstrate that the state court’s adjudication of the merits “resulted in a decision that was contrary to, or involved an unreasonable application of clearly established Federal law, as determined by the Supreme Court of the United *368States.” Penry v. Johnson, 532 U.S. 782, 792, 121 S.Ct. 1910, 150 L.Ed.2d 9 (2001) (quoting 28 U.S.C. § 2254(d)(l)(1994 ed., Supp. V)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.